                                                                     ADAM I. KLEINBERG
                                                                     AKLEINBERG@SOKOLOFFSTERN.COM


                                              January 6, 2020                USDC SDNY
VIA ECF                                                                      DOCUMENT
                                                                             ELECTRONICALLY FILED
Honorable Lorna G. Schofield                                                 DOC #:
United States District Court                                                 DATE FILED: 1/7/2020
Southern District of New York
40 Foley Square
New York, NY 10007-1312

                              Re: Nazario Tarax Sontay v. Carra, LLC, et al.
                                  Docket No.     :       19-CV-10137 (LGS)
                                  File No.       :       190163-P

Your Honor:

        We represent defendants Carra LLC, Sinead Naughton, Aya Egawa, and Luis Doe in this
action. We write to request a referral to the Court’s mediation panel. Plaintiff’s counsel is in agreement
with this request.

       We have had initial settlement discussions with plaintiff’s counsel and believe referral would
be worthwhile. We would like to avoid litigation costs in the interim and ask that the Court adjourn the
January 13, 2020 initial conference pending the outcome of mediation and extend defendants’ time to
answer the complaint until two weeks after the mediation.

        This is our first request for an adjournment and an extension. Thank you for your
consideration.

                                                             Respectfully submitted,

                                                             SOKOLOFF STERN LLP



                                                             Adam I. Kleinberg

Cc: All Counsel of Record (via ECF)          The initial conference set for January 13, 2020, at 10:30 A.M. is
                                             adjourned to February 20, 2020, at 10:30 A.M. The time to
                                             answer or otherwise respond is adjourned to February 20,
                                             2020. The mediation referral will issue separately.

                                             SO ORDERED.

                                             Dated: January 7, 2020
                                                    New York, New York
